DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/12/2021, the following represents the changes from the previous claims: Claims 1, 7, 13, and 14 were amended and claim 17 is new. Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Jüstl (US 3,916,836), and Weaver (US 6,338,316).
a. Regarding claim 1, Thrane teaches an apparatus for transportation of poultry [with reference to FIGS. 36 to 39 the above-described containers and units of two or more containers are suitable in particular also for rearing, starting with day-old chicks [0369]] comprising a container 701 comprising a main chamber formed by four sides each having an upper edge and lower edge and a bottom attached to the lower edges [container 701 is designed and configured for permanently accommodating the poultry during rearing of the chicks until they are slaughter-ready broilers and for transporting the broilers. The container 701 comprises a floor 711 and four side walls 712, 713 [0370]; FIG. 38 shows a single container which is designed and configured for the rearing and transport of broilers [0225]]; an elongated cylindrical insert 716 infixed vertically in the container, the cylindrical insert having opposed upper and lower ends [column 716 in the form of a ventilation or air outflow column is preferably provided in the middle. The column section 714 or column 716 can optionally additionally be in the form of a support column in order to improve the stacking of a plurality of such containers 701 to form a unit [0370]] and a first plurality of through holes 715 for ventilation within the main chamber [FIG. 38C]; and wherein the container comprises a second plurality of through-holes 720 along the four sides [Openings 720 are provided in at least one side wall 713 in order to ensure ventilation circulation [0370]].
Thrane does not specifically teach the elongated cylindrical insert is in contact with at least three sides of the container. Jüstl teaches elongated cylindrical insert 1 [parts 1 and 2 are curved, approximately in the shapes of part circular cylinders, col. 7 lines 49-51 FIGS. 1-2] in contact with at least three sides of container 24 [FIGS. 1-2] for the purpose of providing a simple and inexpensive means for containing small birds having increased rigidity against buckling and reduced cost and space requirements for storage and transport.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane to include the elongated cylindrical insert in contact with at least three sides of the container as taught by Jüstl because doing so would have provided a simple and inexpensive means for containing small birds having increased rigidity against buckling and reduced cost and space requirements for storage and transport.  
	Thrane in view of Jüstl does not specifically teach a third plurality of through-holes at the bottom for ventilation within the main chamber. Weaver teaches a third plurality of through-holes 28 at the bottom for ventilation within the main chamber [In order to provide for full ventilation across the drawer, both the side walls, the end walls and the floor are all made in a form of honeycomb construction defining a large plurality of openings, col. 4 lines 11-14,  a large plurality of generally rectangular openings 28 (FIG. 12) col. 4 lines 44-45 FIGS. 12-13]] for the purpose of providing a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during transportation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl to include a third plurality of through-holes at the bottom for ventilation within the main chamber as taught by Weaver because doing so would have provided a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during 
b. Regarding claim 2, Thrane in view of Jüstl and Weaver teaches the apparatus of claim 1. Thrane further teaches a lid comprising a front lid edge; a back lid edge; two opposite side lid edges; and a plurality of flaps that extend from at least two lid edges that cause the lid to be operable to slidably fit over the upper edges of the container [The container according to the invention can be used as an individual component, in particular when the inner volume is closed at the top by a lid so as to form a receiving space which is enclosed on all sides [0073]].  
c. Regarding claim 7, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having elongated cylindrical insert 716. Thrane further teaches elongated cylindrical insert 716 [column 716 in the form of a ventilation or air outflow column is preferably provided in the middle. The column section 714 or column 716 can optionally additionally be in the form of a support column in order to improve the stacking of a plurality of such containers 701 to form a unit [0370]] corresponds to a width and length of the main chamber formed by the four sides of the container [container 701 comprises a floor 711 and four side walls 712, 713 [0370]].  
d. Regarding claim 11, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having elongated cylindrical insert 716. Thrane further teaches width of cylindrical insert 716 is in close proximity to the four sides of container 701.  

4. 	Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Jüstl (US 3,916,836), Weaver (US 6,338,316), and Conway et al. (US 2,026,417).
a. Regarding claim 3, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having the four sides [container 701 comprises a floor 711 and four side walls 712, 713 [0370]]. Thrane in view of Jüstl and Weaver does not specifically teach the four sides are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid. Conway teaches four sides are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid [the upper diameter is less than the lower diameter, that is, with the side walls sloping inward from bottom to top as shown in the drawings, col. 2 lines 4-7] for the purpose of providing a shipping 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include four sides that are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid as taught by Conway because doing so would have provided a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack.
b. Regarding claim 5, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having container 701. Thrane in view of Jüstl and Weaver does not specifically teach the container comprises a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation. Conway teaches the container comprises a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation  [the upper diameter is less than the lower diameter, that is, with the side walls sloping inward from bottom to top as shown in the drawings, col. 2 lines 4-7] for the purpose of providing a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include the container comprising a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation as taught by Conway because doing so would have provided a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack.

5. 	Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Jüstl (US 3,916,836), Weaver (US 6,338,316), and Shofer (US 2,328,689).
a. Regarding claim 4, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having container 701.
Thrane in view of Jüstl and Weaver does not specifically teach at least one wedge member attached to an exterior surface of the container to separate the container from another container. Shofer teaches at least one wedge member 31 attached to an exterior surface of the container to separate the container from another container [FIGS. 1-3] for the purpose of providing boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include at least one wedge member attached to an exterior surface of the container to separate the container from another container as taught by Shofer because doing so would have provided boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween.
b. Regarding claim 6, Thrane in view of Jüstl and Weaver teaches (references to Thrane) the apparatus of claim 1 having container 701.
Thrane in view of Jüstl and Weaver does not specifically teach the container further comprises at least two elongated striated partitions along the top surface. Shofer teaches the container further comprises at least two elongated striated partitions 31 along the top surface [FIGS. 1-3] for the purpose of providing boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include  the container further comprises at least two elongated striated partitions along the top surface as taught by Shofer because doing so would have provided boxes for assuring safe delivery of baby chicks so that .

6. 	Claims 8-10 and 12, 13, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Jüstl (US 3,916,836), Weaver (US 6,338,316), and Miller (US 2,329,637).
a. Regarding claim 8, Thrane in view of Jüstl and Weaver teaches the apparatus of claim 1. Thrane in view of Jüstl and Weaver does not specifically teach a base compartment comprising four sides, bottom, and a top. Miller teaches a base compartment comprising four sides, bottom, and a top [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14] for the purpose of providing for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include a base compartment comprising four sides, bottom, and a top as taught by Miller because doing so would have provided for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
b. Regarding claim 9, Thrane in view of Jüstl and Weaver teaches the apparatus of claim 2. Thrane in view of Jüstl and Weaver does not specifically teach a base compartment comprising four sides, a bottom edge and top surface. Miller teaches a base compartment comprising four sides, a bottom edge and top surface [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14] for the purpose of providing for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl and Weaver to include a base compartment comprising four sides, bottom, and a top as taught by Miller because doing so would 
c. Regarding claim 10, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Thrane) the apparatus of claim 9 having the upper end of cylindrical insert 716 vertically positioned in contact with the inner surface of the lid [The container according to the invention can be used as an individual component, in particular when the inner volume is closed at the top by a lid so as to form a receiving space which is enclosed on all sides [0073]]. Thrane in view of Jüstl, Weaver, and Miller teaches (references to Miller) the apparatus of claim 9 having the top surface of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14]. Please note in the combination of Thrane in view of Jüstl, Weaver, and Miller when the container is closed the cylindrical insert is between the lid and the base compartment and the lower end of the cylindrical insert is in contact with the top surface of the base compartment.
d. Regarding claim 12, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Miller) the apparatus of claim 9 having the top of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14].
Thrane in view of Jüstl, Weaver, and Miller does not specifically teach the top of the base compartment is comprised as an integrally formed member folded into place during the construction of said container or as a separate piece placed within the container. Miller teaches the top of the base compartment is comprised as an integrally formed member folded into place during the construction of said container or as a separate piece placed within the container [shipping box for chicks constructed of essentially no more than two separate pieces of sheet material, col. 1 lines 16-18; shipping box for chicks wherein the side walls are made of a strip of sheet material with the ends bound together and folded into the form of a box, col. 1 lines 31-34] for the purpose of providing a shipping box for chicks which is simple in construction, easy to assemble and relatively inexpensive to manufacture. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of 
e. Regarding claim 13, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Miller) the apparatus of claim 12 having the top of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14]. 
Thrane in view of Jüstl, Weaver, and Miller does not specifically teach the top of said base compartment further comprises a fourth plurality of through-holes for ventilation. Miller teaches the top of said base compartment further comprises a fourth plurality of through-holes 55, 56 for ventilation [turned down midportions of the box bottom are provided with apertures 55 and that coinciding with these apertures are similar apertures 56 in the lower portion of the side walls, col. 2 lines 67-71] for the purpose of providing an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl, Weaver, and Miller to include the top of said base compartment further comprises a fourth plurality of through-holes for ventilation as taught by Miller because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
f. Regarding claim 15, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Thrane) the apparatus of claim 9 having container 701
Thrane in view of Jüstl, Weaver, and Miller does not specifically teach four sides of the base compartment abut against parallel side surfaces of the container. Miller teaches four sides 42, 43, 44, 45 of the base compartment abut against parallel side surfaces 26, 28 of the container [FIG. 4] for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl, Weaver, and Miller to include four sides of the base compartment abut against parallel side surfaces of the container as taught by Miller teaches because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
g. Regarding claim 16, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Thrane) the apparatus of claim 9 having container 701.
Thrane in view of Jüstl, Weaver, and Miller does not specifically teach the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom. Miller teaches the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom [the bottom of the box elevated above the bottom edge of the side walls so as to provide an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 9-14] for the purpose of providing an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl, Weaver, and Miller to include the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom as taught by Miller because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.


7. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Jüstl (US 3,916,836), Weaver (US 6,338,316), Miller (US 2,329,637), and Pan et al. (US Patent Publication 2019/0230894).
 Regarding claim 14, Thrane in view of Jüstl, Weaver, and Miller teaches (references to Miller) the apparatus of claim 9 having the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14].
 Thrane in view of Jüstl, Weaver, and Miller does not specifically teach a secondary chamber operable to receive one or more temperature control elements. Pan teaches secondary chamber 202 [climate compartment 202 is formed in the bottom portion [0065]] operable to receive one or more temperature control elements M [A cooling or heating medium M may be horizontally inserted into or removed from the climate compartment 202  [0067]] for the purpose of providing a container for shipment of small animals a climate with a compartment provided at the bottom for receiving a readily and cheaply available cooling or heating medium for provision of a cooling or heating effect to a pet accommodated in the container for an extended amount of time and prevent injuries and illnesses related to the high or low temperatures. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl, Weaver, and Miller to include a secondary chamber operable to receive one or more temperature control elements as taught by Pan because doing so would have provided a container for shipment of small animals a climate with a compartment provided at the bottom for receiving a readily and cheaply available cooling or heating medium for provision of a cooling or heating effect to a pet accommodated in the container for an extended amount of time and prevent injuries and illnesses related to the high or low temperatures.

8. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Kondlof (US 1,991,616) and Weaver (US 6,338,316).
	a. Regarding claim 17, Thrane teaches an apparatus for transportation of poultry [with reference to FIGS. 36 to 39 the above-described containers and units of two or more containers are suitable in particular also for rearing, starting with day-old chicks [0369]] comprising a container 701 comprising four sides each having an upper edge, a lower edge, and a bottom attached to the lower edges [container 701 is designed and configured for permanently accommodating the poultry during rearing of the chicks until they are slaughter-ready broilers and for transporting the broilers. The container 701 comprises a floor 711 and four side walls 712, 713 [0370]; FIG. 38 shows a single container which is designed and configured for the rearing and transport of broilers [0225]] and a second plurality of through-holes 720 along the four sides [Openings 720 are provided in at least one side wall 713 in order to ensure ventilation circulation [0370]].
	Thrane does not specifically teach a plurality of triangular or wedge-shaped members placed within each corner of the container thereby creating an octagonal interior chamber in the container wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes for ventilation. Kondlof teaches a plurality of triangular or wedge-shaped members 6 placed within each corner of the container thereby creating an octagonal interior chamber in the container [a liner 1a, which in this in stance is of somewhat irregular octagonal shape, having four relatively large sides 4 and four relatively small sides 5, col. 2 lines 35-38; FIGS. 1,2] wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes 7 for ventilation [provided with one or more openings 7 adapted to provide for free ingress and egress of air between the interior of the liner 1a. and the ventilating spaces 6, col. 2 lines 46-50] for the purpose of providing a strong and simple to manufacture shipping container capable of retaining its strength with a plurality of triangular or wedge-shaped members having plurality of through-holes for permitting access of air to the contents of the container. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane to include a plurality of triangular or wedge-shaped members placed within each corner of the container thereby creating an octagonal interior chamber in the container wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes for ventilation as taught by Kondlof because doing so would have provided a strong and simple to manufacture shipping container capable of retaining its strength with a plurality of triangular or wedge-shaped members having plurality of through-holes for permitting access of air to the contents of the container. 
	Thrane in view of Kondlof does not specifically teach the container comprises a third plurality of through-holes at the bottom for ventilation. Weaver teaches the container comprises a third plurality of 28 at the bottom for ventilation [In order to provide for full ventilation across the drawer, both the side walls, the end walls and the floor are all made in a form of honeycomb construction defining a large plurality of openings, col. 4 lines 11-14,  a large plurality of generally rectangular openings 28 (FIG. 12) col. 4 lines 44-45 FIGS. 12-13]] for the purpose of providing a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during transportation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl to include a third plurality of through-holes at the bottom for ventilation as taught by Weaver because doing so would have provided a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during transportation.  

Response to Arguments
9.	Applicant’s arguments from the response filed on 08/12/2021, see pages 9-15, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Weaver (US 6,338,316).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY R LARSEN/Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                               
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643